NOONAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the court’s opinion except Part C.l, in which the court decides to reverse the district court’s dismissal of Tanner’s claims against the arresting officers. I believe that the officers complied with the requirements of state law and did not conspire to violate Tanner’s constitutional rights by arresting him.
The facts provided the officers with “reasonable and probable grounds to believe that [Tanner would] disregard a written promise to appear in court.” Idaho Code § 49-1111 (1980 & Supp.1987). When initially stopped for a burned-out tail light, Tanner informed the officers that he was an ambassador of the Kingdom of God and as such was exempt from the requirements of Idaho’s motor vehicle laws. His self-proclaimed immunity justified in his mind his operation of a vehicle without a tail light and without a driver’s license. This vision of his responsibilities gave the officers good reason to believe that he would just as cavalierly disobey the traffic citation to appear in court. By word and deed Tanner showed that he considered himself above mundane municipal law.
I am likewise unconvinced by the majority’s analysis of the conspiracy issue. Tanner’s unorthodoxy, his contempt for the law, must have created some concern about how he would react when arrested. A man under the belief that he is above the law may resist arrest. In my view, the police acted prudently and in a manner designed to discourage and prevent any outburst.